Citation Nr: 0919122	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-29 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for receipt of Department 
of Veterans Affairs (VA) Dependents' Educational Assistance 
(DEA) benefits.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from July 1968 to July 
1970.  The claimant is the Veteran's daughter born 14 May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 determination by the 
VA Regional Office (RO) in Muskogee, Oklahoma which found 
that the appellant was not eligible for receipt of DEA 
benefits.  The appellant requested and was properly scheduled 
and notified at her proper address of a Travel Board hearing 
to be conducted at the Los Angeles RO in September 2008, but 
she failed to appear for this hearing.  There is no motion 
for a new hearing based upon good cause.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the appeal has been requested or obtained.  

2.  The Veteran is in receipt of nonservice-connected pension 
benefits; he does not have a total disability permanent in 
nature resulting from a service-connected disability, nor has 
he died of a service-connected disability. 


CONCLUSION OF LAW

The criteria for an award of dependents' educational 
assistance benefits to the appellant have not been met.  
38 U.S.C.A. §§ 3501, 3510, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 21.3021 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) is applicable to this appeal.  However, VA is not 
required to provide assistance to claimants under this 
section if no reasonable possibility exists that such 
assistance could aid in substantiating the claim.  
38 U.S.C.A. § 5103A(2).  

Eligibility for Dependents' Educational Assistance (DEA) 
benefits defines "eligible person" as a child of a person who 
(1) died of a service-connected disability, (2) has a total 
disability permanent in nature resulting from a service-
connected disability, or who died while a disability so 
evaluated was in existence, or (3) at the time of application 
for benefits under this chapter is a member of the Armed 
Forces serving on active duty and has been listed for a total 
of more than 90 days as missing in action, captured in line 
of duty by a hostile force, or forcibly detained or interned 
in line of duty by a foreign government or power.  
38 U.S.C.A. §§ 3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1).  

Analysis:  The appellant in this case is the Veteran's 
daughter.  The eligibility of a veteran's dependent to 
educational assistance benefits is directly related to the 
Veteran's level and type of disability.  Dependents' 
Educational Assistance is only payable to dependents of a 
Veteran who is permanently and totally disabled as a result 
of diseases or injuries that are incurred or aggravated in 
line of duty during active military service.  A Veteran must 
be in receipt of disability compensation attributable to 
military service which is permanent and total, or the Veteran 
must have died from disability directly attributable to 
military service.  

The Veteran in this case has no award of disability incurred 
or aggravated in line of active military duty.  He is in 
receipt of nonservice-connected pension benefits which are 
based upon disabilities which is entirely unrelated to 
military service.  Dependents' Educational Assistance 
benefits are not payable to dependents of Veterans in receipt 
of nonservice-connected pension.  

The eligibility of dependents for DEA benefits is clearly 
spelled out in 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. 
§ 21.3021(a)(1).  Because the Veteran is not in receipt of an 
award of service-connected disability which is permanent and 
total in nature or has not died from service-connected 
disability, the appellant in this case is not eligible for an 
award of Dependents' Educational Assistance benefits.  The 
appeal in this case is based upon a clear application of the 
governing law and regulation to the known and undisputed 
facts and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

The appellant in this case is not eligible for an award of 
Dependents' Educational Assistance benefits, and the appeal 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


